Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 07/17/2021 have been fully considered. Applicant argues Matkowsky fails to disclose: “obtaining, by a computer, infrastructure data for a seed domain owned by an entity, the infrastructure data for the seed domain containing information on infrastructure utilized in hosting the seed domain” because although Matkowsky teaches obtaining data for a seed domain the reference does not disclose obtaining “the infrastructure data for the seed domain containing information on infrastructure utilized in hosting the seed domain”.
Applicant’s arguments are not persuasive because applicant’s specification describes the infrastructure data as e.g. IP addresses (¶ 57, 82, “As discussed above, infrastructure data can generally include name servers, IP addresses, ASN, ASN owner information, and MX records information”; ¶ 51, infrastructure data including email address, IP, etc) and Matkowsky discloses obtaining infrastructure data for a seed domain containing information including IP addresses (Matkowsky, ¶ 42, 44-45, 51-52, fig. 4, determination of IP addresses, determination of matching records from results of query).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100042622 to Matkowsky.

Regarding claim 1,
Matkowsky teaches a method for domain name discovery, comprising: 

obtaining, by a computer, infrastructure data for a seed domain owned by an entity, the infrastructure data for the seed domain containing information on infrastructure utilized in hosting the seed domain (¶ 5-8, 42, obtaining seed, name of registrant, IP address, etc); 

performing, by the computer, an infrastructure data matching procedure utilizing the infrastructure data for the seed domain, the infrastructure matching procedure producing candidate domain names owned by the entity (¶ 5-8, 24, 42-47, 52, obtaining matching or variant data); 

performing, by the computer, a reverse lookup procedure for each candidate domain name found through the infrastructure data matching procedure, the reverse lookup procedure comprising: obtaining, from a WHOIS database, WHOIS data for the each candidate domain name; determining a registered WHOIS field value from the WHOIS data for the each candidate domain name; and querying the WHOIS database for domain names having a registered WHOIS field value that fully matches the registered WHOIS field value for the each candidate domain name (¶ 5-8, fig. 4, fig. 7, fig. 8, ¶ 43-49, WHOIS querying/matching); and 

generating, by the computer, a user interface for presenting, on a client device, domain names discovered through the reverse lookup procedure (¶ 5-8, fig. 4, fig. 7, fig. 8, ¶ 34, 45, providing discovered domain names to user).


Regarding claim 2, 9, 16,
Matkowsky teaches:
determining whether the seed domain is registered as private or is registered by a third party other than the entity (¶ 7); and 

responsive to a determination that the seed domain is registered as private or is registered by a third party other than the entity, initiating the infrastructure data matching procedure (¶ 8, 39, 45, 65).

Regarding claim 4, 11, 18,
Matkowsky teaches:

wherein the domain name registration information of the registrant comprises an email address of the registrant, a technical email address of the registrant, an administrative email address of the registrant, a contact email address of the registrant, a phone number of the registrant, a fax number of the registrant, a street address of the registrant, a name of the registrant, a brand of the registrant, a company of the registrant, or an organization of the registrant (¶ 42, 44-45, 52).

Regarding claim 5, 12, 19,
Matkowsky teaches:

wherein the infrastructure data matching procedure comprises: querying an infrastructure source for any domain that has an infrastructure detail that fully matches an infrastructure detail in the infrastructure data for the seed domain (¶ 44-45).

Regarding claim 6, 13, 20,
Matkowsky teaches:
wherein the infrastructure data matching procedure comprises: querying an infrastructure source for any domain that has an infrastructure detail that fully matches a user-provided configuration parameter (¶ 43-49).



Regarding claim 7, 14,
Matkowsky teaches:
obtaining infrastructure data for all seed domains owned by the entity; and iteratively performing the infrastructure data matching procedure and the reverse lookup procedure for each candidate domain name found through the infrastructure data matching procedure until no more domains owned by the entity are found (¶ 8, 44-45).

Claims 8, 15 addressed by similar rationale as claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matkowsky in view of US 20190036930 to Bartik.


Regarding claim 3, 10, 17,
Matkowsky fails to teach but Bartik teaches:
obtaining, from a WHOIS server, domain name registration information of a registrant associated with the seed domain; querying the WHOIS server for domain names with domain name registration information that matches the domain name registration information of the registrant; and responsive to the WHOIS server returning no matches, initiating the infrastructure data matching procedure (¶ 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Bartik. The motivation to do so is that the teachings of Bartik would have been advantageous in terms of classifying entities for authoirized access (Bartik, ¶ 2, 13, 43). 


CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445